     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                     No. 2:19-cv-2517 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, ET AL,
16                        Defendants.
17

18       Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

19   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

20   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

21       Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis is granted.

23       Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff is obligated to make monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s trust account. These
                                                         1
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 2 of 13

 1   payments will be forwarded by the appropriate agency to the Clerk of the Court each time the

 2   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4       For the reasons set forth below, plaintiff’s complaint is dismissed with leave to amend.

 5   Screening Standards

 6       The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11       A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke

12   v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

13   1984). The court may, therefore, dismiss a claim as frivolous when it is based on an indisputably

14   meritless legal theory or where the factual contentions are clearly baseless. Neitzke, 490 U.S. at

15   327. The critical inquiry is whether a constitutional claim, however inartfully pleaded, has an

16   arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989),

17   superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (“[A]

18   judge may dismiss [in forma pauperis] claims which are based on indisputably meritless legal

19   theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at 1227.

20       Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain
21   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

22   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

23   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

24   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

25   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

26   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.
27   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the

28   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.
                                                         2
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 3 of 13

 1   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

 2   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

 3   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 4   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 5   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 6       The Civil Rights Act under which this action was filed provides as follows:

 7                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 8                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 9                  or other proper proceeding for redress.
10   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

11   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

12   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

13   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

14   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

15   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

16   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an

17   affirmative act, participates in another’s affirmative acts or omits to perform an act which he is

18   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

19   588 F.2d 740, 743 (9th Cir. 1978).

20   Plaintiff’s Allegations
21       Plaintiff alleges the following. Defendants failed to provide him with adequate medical

22   treatment in violation of the Eighth Amendment. As a child, plaintiff underwent surgery for a

23   bunion that resulted in a major bone deformity requiring he wear orthopedic shoes. On

24   November 6, 2019, plaintiff was transferred to California State Prison, Sacramento (“CSP-SAC”).

25   When he retrieved his personal property, his orthopedic shoes were missing. Plaintiff is now

26   required to wear state boots which worsen his condition. Plaintiff has put in many 7362 medical
27   slips with no answer, and he has filed two ADA requests for medical appliance. (ECF No. 1 at

28   10.) Plaintiff was seen by an unidentified doctor who ordered plaintiff gauze pads and tape to
                                                          3
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 4 of 13

 1   wrap plaintiff’s bunion. Because he is not allowed his required medical appliance for a

 2   permanent medical condition, he has suffered major damage to his toe. Plaintiff seeks money

 3   damages.

 4          Plaintiff names the following as defendants. The California Department of Corrections and

 5   Rehabilitation (“CDCR”) because plaintiff alleges a violation of the Americans with Disabilities

 6   Act (“ADA”). Director of CDCR John Doe because he “oversees the medical department that

 7   caused plaintiff’s injuries.” (ECF No. 1 at 13.) Jeff Lynch, Warden of CSP-SAC, because he

 8   “oversees the medical department.” (ECF No. 1 at 14.) John Doe Doctors at CSP-SAC because

 9   they deliberately refused to treat plaintiff’s injuries by giving him his orthopedic shoes. (Id.)

10   John Doe ADA Appeal Staff at CSP-SAC because it is their job to ensure ADA inmates receive

11   their ADA devices. Plaintiff seeks, inter alia, money damages.1

12          Plaintiff refers to exhibits, but no exhibits were provided with the complaint.

13   Discussion

14          Eighth Amendment - Deliberate Indifference

15          Plaintiff claims that defendants were deliberately indifferent to plaintiff’s serious medical

16   needs by failing to provide him his orthopedic shoes required for his serious medical need.

17          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

18   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

19   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

20   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).
21   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

22   ////

23
     1
        Plaintiff also asks the court to “make this a group complaint affecting all inmates.” (ECF No. 1
24
     at 16.) However, plaintiff is a non-lawyer proceeding without counsel. It is well established that
25   a layperson cannot ordinarily represent the interests of a class. See McShane v. United States,
     366 F.2d 286 (9th Cir. 1966). This rule becomes almost absolute when, as here, the putative class
26   representative is incarcerated and proceeding pro se. Oxendine v. Williams, 509 F.2d 1405, 1407
     (4th Cir. 1975). In direct terms, plaintiff cannot “fairly and adequately protect the interests of the
27   class,” as required by Rule 23(a)(4) of the Federal Rules of Civil Procedure. See Martin v.
     Middendorf, 420 F. Supp. 779 (D.D.C. 1976). Therefore, this action is not construed as a class
28
     action and instead is construed as an individual civil suit brought by plaintiff.
                                                         4
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 5 of 13

 1   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

 2   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

 3       If a prisoner’s Eighth Amendment claim arises in the context of medical care, the prisoner

 4   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

 5   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

 6   two elements: “the seriousness of the prisoner’s medical need and the nature of the defendant’s

 7   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

 8   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

 9       A medical need is serious “if the failure to treat the prisoner’s condition could result in

10   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

11   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

12   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.

13   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

14   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

15   825, 834 (1994).

16       If a prisoner establishes the existence of a serious medical need, he must then show that

17   prisoner officials responded to the serious medical need with deliberate indifference. See Id. at

18   834. In general, deliberate indifference may be shown when prison officials deny, delay, or

19   intentionally interfere with medical treatment, or may be shown by the way in which prison

20   officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir.
21   1988).

22       Before it can be said that a prisoner’s civil rights have been abridged with regard to medical

23   care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

24   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

25   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

26   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in
27   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth

28   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
                                                        5
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 6 of 13

 1   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

 2   the prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.

 3       Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S. at

 4   104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

 5   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

 6   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059.

 7   In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 8   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

 9   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

10       Initially, it appears from plaintiff’s description that his right toe bone deformity is a serious

11   medical condition.

12       Second, plaintiff’s allegations against the Director of CDCR and the Warden are solely based

13   on their responsibility for overseeing the medical department. Such defendants may not be held

14   liable based on their supervisory roles for the actions of others, under the theory of respondeat

15   superior. See Ashcroft v. Iqbal, 556 U.S. 662, 676-77 (2009); Jones v. Williams, 297 F.3d 930,

16   934 (9th Cir. 2002) (“there must be a showing of personal participation in the alleged rights

17   deprivation: there is no respondeat superior liability under section 1983.”). Plaintiff should not

18   include such defendants in any amended complaint unless he can allege facts demonstrating their

19   personal participation.

20       Third, plaintiff fails to allege specific facts demonstrating deliberate indifference by a
21   particular doctor. Plaintiff claims one unidentified doctor provided gauze pads and tape to wrap

22   plaintiff’s bunion. Such allegation, standing alone, demonstrates that the doctor provided

23   treatment, constituting a mere difference of opinion concerning medical treatment which does not

24   rise to the level of deliberate indifference. Plaintiff also alleges that the “John Doe Doctor(s)” are

25   being sued for “deliberately refusing to treat plaintiff’s injuries by giving him his ortho shoes.”

26   (ECF No. 1 at 14.) But he does not name a particular doctor who refused to provide plaintiff
27   orthopedic shoes. Plaintiff does not indicate whether he has a chrono for such shoes. Plaintiff

28   states that he “has put in many 7362 medical slips with no answer and he has filed ‘two’ ADA
                                                        6
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 7 of 13

 1   requests for medical appliance and medical health care 602 appeal[s].” (ECF No. 1 at 10.) But

 2   he does not identify a doctor who received such request, and does not identify a particular staff

 3   person to whom plaintiff submitted such unanswered appeals.2 Such facts, if pled, would likely

 4   state a potentially cognizable Eighth Amendment claim. Thus, plaintiff is granted leave to file an

 5   amended complaint raising such Eighth Amendment claims.

 6       Fourth, plaintiff’s allegations as to the John Doe ADA appeals staff are too speculative and

 7   conclusory to state an Eighth Amendment claim. Plaintiff alleges that it is “their job to make sure

 8   ADA inmates receive their ADA devices, their refusal caused plaintiff injury.” (ECF No. 1 at

 9   14.) Plaintiff fails to identify a specific individual on the ADA appeals staff who was deliberately

10   indifferent to plaintiff’s serious medical needs, and did not include specific facts demonstrating

11   such individual’s link or connection to his specific deprivation. Rather, his claims again appear

12   based on ADA appeals staff supervisory roles. Although it is unclear whether plaintiff can state a

13   cognizable Eighth Amendment claim as to such staff, plaintiff is granted leave to amend should

14   he be able to allege such facts.

15       Americans with Disabilities Act

16       Plaintiff claims that the CDCR is liable for plaintiff’s injuries because he is stating an ADA

17   claim. (ECF No. 1 at 13.)

18       Title II of the ADA “prohibit[s] discrimination on the basis of disability.” Lovell v. Chandler,

19   303 F.3d 1039, 1052 (9th Cir. 2002). Title II provides that “no qualified individual with a

20
21
     2
       Subsequently, plaintiff filed a document styled, “Evidence in Support of Claim. . . .” (ECF No.
     9.) Plaintiff states that he has worn orthopedic shoes all his life. Following medical testing, he
22   received a permanent medical chrono to receive new ortho shoes every year. However, since he
     arrived at CSP-SAC, he “has tried consistently to get his new yearly orthopedic shoes but “they
23   are ‘still’ denying the shoes.” (ECF No. 9 at 4.) Plaintiff claims that the condition of his toe has
     worsened due to the shoe deprivation, and he may now require surgery. (ECF No. 9 at 5.)
24
     Plaintiff points out that prison staff acknowledge plaintiff’s condition because they give him
25   weekly tape and gauze to soften the effect of the state-issued boots. (Id.) Plaintiff provided a
     health care services request form in which he asked to “see Dr. Nrayal to be rescheduled for ortho
26   shoes. My condition is getting worse [without] them. Severe pain.” (ECF Nos. 9 at 15, 16.)
     Plaintiff is advised that the allegations contained in this supplemental filing, if stated in an
27   amended complaint against an individual named as a defendant (providing his or her real name),
     would likely state a potentially cognizable Eighth Amendment claim.
28
                                                       7
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 8 of 13

 1   disability shall, by reason of such disability, be excluded from participation in or be denied the

 2   benefits of the services, programs, or activities of a public entity, or be subject to discrimination

 3   by such entity.” 42 U.S.C. § 12132. Title II of the ADA applies to the services, programs, and

 4   activities provided to inmates within state prisons. Pennsylvania Dept. of Corrections v. Yeskey,

 5   118 S. Ct. 1952, 1955 (1998); Simmons v. Navajo County, 609 F.3d 1011, 1021-22 (9th Cir.

 6   2010)3; Pierce v. Cnty. of Orange, 526 F.3d 1190, 1214-15 (9th Cir. 2008).

 7       To establish a violation of the ADA, a plaintiff must show that: (1) he or she is a qualified

 8   individual with a disability; (2) he or she was excluded from participation in or otherwise

 9   discriminated against with regard to a public entity’s services, programs, or activities; and

10   (3) such exclusion or discrimination was by reason of his or her disability. Lovell, 303 F.3d at

11   1052; accord Simmons, 609 F.3d at 1021-22; McGary v. City of Portland, 386 F.3d 1259, 1265

12   (9th Cir. 2004).

13       Here, plaintiff’s complaint does not set forth any facts supporting a claim that he was

14   excluded from, or discriminated against, regarding services, programs, or activities because of his

15   disability. Plaintiff’s claims arise out of the denial of his requests for orthopedic shoes, and such

16   allegations do not provide a basis upon which to impose liability under the ADA. Simmons, 609

17   F.3d at 1022 (no protection for programs or activities to lessen depression) (citing Bryant v.

18   Madigan, 84 F.3d 246, 249 (7th Cir. 1996)); Thomas v. Ogbehi, 2018 WL 3198063 (E.D. Cal.

19   June 27, 2018) (the denial of requests for medical devices and appliances does not provide a basis

20   for liability under the ADA). Plaintiff should not renew such ADA claims.
21       Eleventh Amendment

22       Plaintiff asserts claims against the CDCR, an agency of the State of California, based on his

23   claim that his requests for orthopedic shoes were denied. The Eleventh Amendment provides that

24   “[t]he Judicial power of the United States shall not be construed to extend to any suit in law or

25   equity, commenced or prosecuted against one of the United States by Citizens of another State, or

26   by Citizens or Subjects of any Foreign State.” U.S. Const., amend. XI. “[A]bsent waiver by the
27
     3
       Simmons was overruled on other grounds by Castro v. Los Angeles, 833 F.3d 1060 (9th Cir.
28
     2016 (en banc).
                                                  8
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 9 of 13

 1   State or valid congressional override, the Eleventh Amendment bars a damages action against a

 2   State in federal court.” Kentucky v. Graham, 473 U.S. 159, 169 (1985); accord Pittman v. Ore.,

 3   Employment Dep’t, 509 F.3d 1065, 1071 (9th Cir. 2009).

 4       The Eleventh Amendment bars suits against state agencies as well as those where the state

 5   itself is named as a defendant. See Natural Resources Defense Council v. California Dep’t of

 6   Transp., 96 F.3d 420, 421 (9th Cir. 1996); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

 7   (concluding that Nevada Department of Prisons was a state agency entitled to Eleventh

 8   Amendment immunity); Mitchell v. Los Angeles Community College Dist., 861 F.2d 198, 201

 9   (9th Cir. 1989).

10       Based on the foregoing, plaintiff’s claims against the CDCR are barred, and should not be

11   renewed in any amended complaint.

12       John Doe Defendants

13       Plaintiff has failed to name an individual as a defendant. Rather, all of the defendants

14   named, with the exception of the CDCR, are identified as “John Doe” defendants.

15       First, plaintiff does not identify each defendant doe and his or her alleged act or omission

16   which plaintiff contends violated his constitutional rights. This is insufficient to put prospective

17   defendants on notice of their alleged actions or omissions that plaintiff claims violate his federal

18   rights. In order to link these doe defendants to the alleged acts or omissions that demonstrate a

19   violation of plaintiff's federal rights, plaintiff is granted leave to amend, to either name the

20   defendants involved, or list the doe defendants involved. If plaintiff can only list these defendants
21   as John Doe, plaintiff must identify the John Doe as best as possible, and allege specific acts that

22   these doe defendants did, such as “John Doe 1 did X” and “John Doe 2 and 3 did Y.” Plaintiff is

23   reminded that “[a] plaintiff must allege facts, not simply conclusions, that show that an individual

24   was personally involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d

25   1193, 1194 (9th Cir. 1998).

26       Second, plaintiff’s use of Doe defendants is problematic, see Gillespie v. Civiletti, 629 F.2d
27   637, 642 (9th Cir. 1980), and ultimately unnecessary. Rule 15 of the Federal Rules of Civil

28   Procedure, not state law “Doe” pleading practices, governs whether new defendants may be
                                                         9
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 10 of 13

 1   added and if so, whether the claims against them would relate back to the filing of the initial

 2   complaint. Should plaintiff learn the identities of the “Doe” parties he wishes to serve, he must

 3   promptly move pursuant to Rule 15 to file an amended complaint to add them as defendants. See

 4   Brass v. County of Los Angeles, 328 F.3d 1192, 1197-98 (9th Cir. 2003). If the timing of his

 5   amended complaint raises questions as to the statute of limitations, plaintiff must satisfy the

 6   requirements of Rule 15(c), which is the controlling procedure for adding defendants whose

 7   identities were discovered after commencement of the action. Additionally, unknown persons

 8   cannot be served with process until they are identified by their real names. The court will not

 9   investigate the names and identities of unnamed defendants.4 Plaintiff must identify at least one

10   defendant by name so that service of process can be accomplished; then plaintiff can attempt to

11   identify other defendants through discovery.5 For example, in plaintiff’s subsequent filing, he

12   identified Dr. Nrayal, but it is unclear whether Dr. Nrayal is a doctor who denied plaintiff

13   orthopedic shoes. (ECF No. 9 at 15, 16.) In his amended complaint, plaintiff should provide the

14   name of at least one individual named as a defendant.

15   Leave to Amend

16          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

17   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

18   court has determined that the complaint does not contain a short and plain statement as required

19   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

20   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones
21   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

22   some degree of particularity overt acts which defendants engaged in that support plaintiff's claim.

23   ////

24   4
      In his subsequent filing, plaintiff also asks the court to issue various orders. (ECF No. 9 at 7.)
25   However, in light of the dismissal of plaintiff’s complaint, such request is premature.

26   5
       Where a defendant’s identity is unknown prior to the filing of a complaint, the plaintiff should
     be given an opportunity through discovery to identify the unknown defendants, unless it is clear
27   that discovery would not uncover the identities or that the complaint would be dismissed on other
     grounds. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie, 629
28
     F.2d at 642).
                                                      10
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 11 of 13

 1   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the

 2   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.

 3          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 4   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

 5   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 6   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 7   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 8   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 9   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

10   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

11   268 (9th Cir. 1982).

12          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

13   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

14   complaint be complete in itself without reference to any prior pleading. This requirement exists

15   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

16   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

17   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

18   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

19   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

20   and the involvement of each defendant must be sufficiently alleged.
21          The court understands that plaintiff has difficulty with handwriting. Thus, plaintiff should

22   use the court’s form to provide the basic facts supporting his Eighth Amendment claims. In other

23   words, incidents where plaintiff attempted to obtain replacement orthopedic shoes and a named

24   defendant denied such request. Plaintiff should only name as defendants those individuals

25   specifically involved in the denial of the orthopedic shoes. Plaintiff is not required to complete

26   section “C. Previous Lawsuits,” and section “5. Administrative Remedies,” and is not required to
27   append exhibits.

28   ////
                                                          11
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 12 of 13

 1   Conclusion

 2         In accordance with the above, IT IS HEREBY ORDERED that:

 3         1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 4         2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

 5   assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 6   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 7   Director of the California Department of Corrections and Rehabilitation filed concurrently

 8   herewith.

 9         3. Plaintiff’s complaint is dismissed.

10         4. Within sixty days from the date of this order, plaintiff shall complete the attached Notice

11   of Amendment and submit the following documents to the court:

12               a. The completed Notice of Amendment; and

13               b. An original and one copy of the Amended Complaint.

14   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

15   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

16   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

17         Failure to file an amended complaint in accordance with this order may result in the

18   dismissal of this action.

19         5. Plaintiff’s request (ECF No. 9) is denied without prejudice.

20         6. The Clerk of the Court shall send plaintiff the form for filing a civil rights complaint by a
21   prisoner.

22   Dated: June 2, 2020
23

24

25
     /perr2517.14n
26
27

28
                                                          12
     Case 2:19-cv-02517-JAM-KJN Document 11 Filed 06/02/20 Page 13 of 13

 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
      DAVID PERRYMAN,                                No. 2:19-cv-2517 JAM KJN P
14
                        Plaintiff,
15
             v.                                      NOTICE OF AMENDMENT
16
      CALIFORNIA DEPARTMENT OF
17    CORRECTIONS AND
      REHABILITATION, ET AL,
18
                        Defendants.
19

20
         Plaintiff hereby submits the following document in compliance with the court's order
21
     filed______________.
22
           _____________ Amended Complaint
23   DATED:

24
                                ________________________________
25                              Plaintiff

26
27

28
                                                    13
